Eesponse to Petition for Extension and Modification of Opinion by
Judge Hurt
Granting petition for extension and overruling as to modification. (For original opinion see 164 Ky., 150.)
The petition for an extension of the opinion in this case is granted. For the reasons stated in the opinion, this court is unable to fix upon the line between the portion of the lands owned by appellants under the deed from Monarch to the Owensborough, Falls of Eough, and Green Eiver Eailroad Company, and the portion of it owned by appellees. The circumstances, as shown by the proof, must determine what portion of the lands is embraced by the words, “for railroad purposes, as now established,” in the deed from Monarch to the railroad company. When it was determined, in the opinion, that the appellants were the owners, under the deed, of the portion of the-lands occupied by the tracks, switches, and buildings of the railroad company, it was not meant, thereby, to restrict the lands conveyed by the deed to such portion of it as was immediately underneath the tracks, switches, and buildings, used in the operation of the road and the conduct of its *504business, but it was intended thereby to hold that' the appellants were, under the deed, the owners of the lands occupied by the tracks, switches, and buildings, and such portion of it, in addition thereto, as was necessary to the appropriate use of the tracks, switches, and buildings thereon, in the operation of the railroad at the time of the making of the deed. The remainder of the lands is the property of the appellees. ■
So far as the petition seeks a modification of the opinion, it is overruled.